• ti,;
              .
         ~ ', ..
                    .   ..
                        ~J

             AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                   Page 1 of!   I,:}-
                                                           UNITED STATES DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA

                                           United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                           V.                                                 (For Offenses Committed On or After November 1, 1987)


                                              Omar Urias-Venegas                                              CaseNumber: 2:19-mj-10110


                                                                                                              Defendant's Attorney


             REGISTRATION NO. 86681298
                                                                                                                                                 JUL 2 4 2019
             THE DEFENDANT:
                   [gj       pleaded guilty to count(s) _l~of=-C.:::..::_om=p=la=in=t=-------------+~.t1Cci,L~\'nfw_K,o~;ll,ey_+:pf\l\Si;T'l'-Rl9'c'"-~-i;;.li;;,9.+;U'R"fT-!/A
               •             was found guilty to count(s)                                                             ~-,-._""'~·--··•"···••»•"···:...,:.~.);EPLJTY
                             after a plea of not guilty.
                             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                            Nature of Offense                                                                       Count Number(s)
             8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                                             I
               •             The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               •             Count( s)
                                         ------------------
                                                                                                               dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:
                                                     '·,
                                                    1~_TIME        SERVED                               D _ _ _ _ _ _ _ _ _ days

                   Assessment: $10 WAIVED [gj Fine: WAIVED
                   [gj
               [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
                   •
                   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                          Wednesday, July 24, 2019



                                          ?<P
             Received _,;,•·_-<_"-·-'-75,L___ _ _ __
                                    DUSM

                                                                                                          UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                                         2:19-mj-10110
